The facts appear in the opinion of Associate Justice Furches.
There was judgment for the plaintiff, and defendant appealed.
R. H. Atwater, wishing to borrow money, drew a note for $250, payable to J. F. Slaughter, Jr., cashier, and the plaintiff, E. W. Atwater, and the defendant, G. C. Farthing, endorsed the same for the accommodation of the principal, R. H. Atwater, and the procured it to be discounted at the National Bank of Durham. The plaintiff endorsed this note some days before the defendant did, but both endorsed it before it was discounted. The plaintiff afterwards paid the balance of this note, amounting to about $185; and the principal, R. H. Atwater, being insolvent and having left the State, the plaintiff demanded of the defendant contribution of one-half of the amount he had paid, which was refused, and he brings this action to recover the same.
This case is governed by Daniel v. McRae, 9 N.C. 590; and Dawsonv. Pettway, 20 N.C. 531. There are a number of other cases to the same effect, but these are the leading cases, and  (389) we do not care to encumber this opinion with other authorities. It was admitted by the learned counsel who argued for the defendant thatDaniel v. McRae, supra, was against him. But he contended that this opinion was not supported by principle and was in conflict with the adjudged cases of nearly every State of the Union, and that it had been severely criticised by this Court. But whether it was put on sound business principles or not (and we do not say that it was not), and whether it has been criticised or not (and we must admit that it has been), it has stood for itself since 1823; and although it was criticised by Gaston, J., delivering the opinion of the Court in Dawson v. Pettway, supra, in 1839, he then said it had been too long the recognized law of the State to be reversed, even admitting that the reasoning upon which it was founded was not sound. And if it had been the recognized law in 1839 for too great length of time to be changed, how much greater is that reason now, after a period of more than fifty years since that opinion was rendered? According to this opinion, the defendants were cosureties and subject to the doctrine of contribution. We can add nothing to the argument contained in these cases, and we do not propose to reoccupy this field of discussion, exhausted by Judge Henderson and Judge Gaston more than fifty years ago. There is no error and the judgment is
Affirmed.
Cited: Shuford v. Cook, 164 N.C. 50. *Page 242 
(390)